Case 1:18-cv-01377-HYJ-PJG ECF No. 54-26 filed 09/30/20 PagelD.831 Page 1 of 3

EXHIBIT 22
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-26 filed 09/30/20 PagelD.832 Page 2 of 3

Dine Kostopoulos

 

From: Jim Smith

Sent: Thursday, June 26, 2014 10:01 AM

To: Andrea Kuiawa

Ce: John Washeleski; Teresa Lafata; Lynn Leutz

Subject: FW: S&S INNOVATIONS CORP V# 47313 Debit Balance
Importance: High

Andrea,

Loren is contacting the customer and routing collections back to me. With the EDI up and running now for ACE you
should have invoices that can be entered which should offset this debit. Let me know if this is the case. The $1075.48

needs to be added to the pre-move Tattler list as this occurred prior to March 7th.

Thanks

Jim

From: Lopresti, Cathy [mailto:Lopr25@acehardware.com]
Sent: Thursday, June 26, 2014 9:55 AM

To: Jim Smith
Subject: FW: S&S INNOVATIONS CORP V# 47313 Debit Balance

Importance: High

Good morning,

| was advised per the email below to contact you for payment of the balance owed by S&S INNOVATIONS CORP. Please
review the email below and remit payment of the total balance due of $1,075.48.

Thank you,
Debit Balance Reconciliation Team
630-990-6593

From: orders@reusablecanninalids.com [mailto:orders@reusablecanninglids.com]
Sent: Wednesday, June 25, 2014 4:13 PM

To: Lopresti, Cathy
Subject: RE: S&S INNOVATIONS CORP V# 47313 Debit Balance

Importance: High

Cathy,
S&S Innovations Corp. shipments to Ace Hardware have been assumed by an entity using the name

‘Tattler Home Products’ who likely at this time do have invoices to cover this liability in that name. Please
direct billings to a jsmith@nartron.com for payment arrangements.

Customer Service
S&S Innovations, Corp
TATTLER Reusable Canning Lids

www. abl nninglids.com
www.facebook.c reusablecanninalids

UUS1000347
 

Case 1:18-cv-01377-HYJ-PJG ECF No. 54-26 filed 09/30/20 PagelD.833 Page 3 of 3

seceneee Original Message --------

Subject: S&S INNOVATIONS CORP V# 47313 Debit Balance
From: “Lopresti, Cathy" <Lopr25@acehardware.com>
Date: Wed, June 25, 2014 7:22 am

To: "ORDERS@REUSABLECANNINGLIDS.COM" <ORDERS@REUSABLECANNINGLIDS.COM>

Good morning,

 

Our Accounts Payable Records indicate that you have an outstanding debit
balance due to Ace Hardware of $1,075.48.

Currently you do not have sufficient invoices to offset this debit balance and we
ask that you remit this amount to us as soon as possible.

Please make your check payable to Ace Hardware Corporation and mail the check

to:

Ace Hardware Corporation
ATTN: A/P Debit Balances
2200 Kensington Ct.

Oak Brook, IL 60523-2100

For more details and to obtain copies of charges that make up your balance due,

please visit the website
http://wwwacehardware-vendors.com .

If you have any questions on any item on your account, please use the dispute
form found on that website. If you are unfamiliar with the form or process, please

contact the Ace Care Center at acevendorcarecenter@acehardware.com for

assistance.

Thank you,
Debit Balance Reconciliation Team
630-990-6593

UUSI000348
